DETAILED ACTION

1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


2. Applicant's amendment and remarks filed on 08/10/2022 are acknowledged.
Claims 1-2, 7 and 9-14 are pending. 
Claim 13 stands withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected Inventions/Species, there being no allowable generic or linking claim.  Applicant timely traversed the restriction requirement in the reply filed on 03/28/2022.  
Claims 1-2, 7, 9-12 and 14 are presently under consideration.



3. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


4. Claims 1-2, 7, 9-12 and 14 stand rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hu (US 20200352996; of record).

The grounds of rejection set forth in section 12 of the previous Office action are maintained for the reasons of record, as they apply to the amended and newly added claims.  Applicant’s arguments have been fully considered but have not been found convincing.

First, Applicant’s statement that “Hu does not disclose a CAR transduced with GITRL” is directed to a limitation which is not claimed.  The claims are directed to a modified cell comprising a nucleic acid encoding a CAR and a nucleic acid encoding GITRL; there is no reference to a “CAR transduced with GITRL.”

Second, Hu does teach a modified cell comprising a nucleic acid encoding a CAR and a nucleic acid encoding GITRL at [0046].  Specifically, Hu teaches that a CAR-expressing cell can be further transduced with a co-stimulatory ligand such as GITRL, such that the cell co-expresses the CAR and the co-stimulatory ligand. 

Accordingly, the rejection is maintained for the reasons of record, and is incorporated by reference herein as if reiterated in full.



5. Claims 1-2, 7 and 9-12 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Powell et al. (US 9402865).

Claim 1, as presently amended, is directed to a modified cell comprising:
a first nucleic acid encoding a CAR, and
a second nucleic acid encoding GITRL.

Since every cell contains an endogenous gene encoding GITRL, the claim reads on any cell modified by introduction of a nucleic acid encoding a CAR.

The CAR recited in claim 1 comprises an extracellular domain which binds an antigen, a transmembrane domain, and an intracellular domain (as does any CAR), wherein the intracellular domain comprises a 4-1BB intracellular domain.

Powell teaches and claims a genetically modified T cell comprising a nucleic acid encoding a CAR which comprises a 4-1BB costimulatory (i.e. intracellular) domain (e.g. claims 1 and 22), thereby anticipating instant claims 1, 2, 7, and 11.

Powell further teaches that the CAR comprises an antigen-binding domain that binds tumor antigen folate receptor-alpha, and a CD3 zeta signaling domain (e.g. claims 1 and 2), thereby anticipating instant claims 9 and 10.

Powell teaches and claims a method which comprises a step of administering the genetically modified T cells to a subject (e.g. claim 24), which inherently encompasses a composition comprising a population of such cell, thereby anticipating instant claim 12.


6. Conclusion: no claim is allowed.


7. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


8. Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILIA I OUSPENSKI whose telephone number is (571)272-2920.  The examiner can normally be reached 8:30 AM – 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached at 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ILIA I OUSPENSKI/           Primary Examiner, Art Unit 1644